Citation Nr: 9905087	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  92-17 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected psychiatric disorder, currently evaluated 50 
percent disabling. 

2.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Ronald L. Presser, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1954.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1991 RO decision which granted an increase (from 
10 to 30 percent) in the veteran's disability rating for a 
service-connected psychiatric disorder; he appealed for a 
higher rating.  The veteran also appealed a January 1992 RO 
decision which denied entitlement to a TDIU rating.  In 
February 1993, the Board remanded the case to the RO for 
further evidentiary development.  In an August 1994 decision, 
the Board granted an increased rating, to 50 percent, for the 
veteran's service-connected psychiatric disorder and denied a 
TDIU rating.

The veteran then appealed to the United States Court of 
Veterans Appeals (Court). In an April 1996 joint motion, the 
parties (the veteran and the VA Secretary) requested that the 
Court vacate and remand that part of the Board decision which 
denied an increased rating in excess of 50 percent for the 
service-connected psychiatric disorder and which denied a 
TDIU rating; in an April 1996 order, the Court granted the 
joint motion.  The case was then returned to the Board, and 
in August 1996, the Board remanded the case to the RO for 
further evidentiary development.  In a May 1998 decision, the 
Board denied the claims.  

The veteran again appealed to the Court.  In an October 1998 
joint motion, the parties requested that the last Board 
decision be vacated and remanded; in an October 1998 order, 
the Court granted the motion.  In January 1999, the veteran's 
attorney submitted additional evidence to the Board.



REMAND

The October 1998 joint motion and Court order essentially 
require that the Board provide additional reasons and bases 
with respect to the issues of entitlement to an increase in 
the 50 percent rating for the service-connected psychiatric 
disorder and entitlement to a TDIU rating.  In a January 1999 
affidavit (which the veteran's attorney submitted directly to 
the Board), a VA clinical psychologist, Dr. Joseph R. 
Dickinson, Jr., essentially opined that the veteran's 
psychiatric disorder rendered him unemployable.  In the 
judgment of the Board, given the lapse of time since the last 
development of evidence in this case, the duty to assist 
requires that ongoing treatment records be obtained and that 
a comprehensive VA psychiatric examination be provided.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 
(1998); Caffrey v. Brown, 6 Vet. App. 377 (1994); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992). 

Accordingly, the case is remanded for the following action:

1.  The RO should obtain copies of all VA 
psychiatric treatment records since 
October 1996.  The RO should also ask the 
veteran whether he has received any non-
VA psychiatric treatment since October 
1996; if he has, the RO should obtain the 
related medical records in accordance 
with 38 C.F.R. § 3.159.

2.  The RO should thereafter have the 
veteran undergo a VA psychiatric 
examination to determine the severity of 
his service-connected psychiatric 
disorder.  The claims folder must be 
provided to and reviewed by the examining 
psychiatrist.  The RO shall also provide 
the doctor with a copy of the current 
rating criteria for mental disorders, and 
the doctor should specifically indicate 
whether or not the veteran has the signs 
and symptoms listed in each percentage 
category of the rating criteria.  The 
doctor should assign a Global Assessment 
of Functioning (GAF) score, and should 
explain the meaning of the GAF score.  
Based on examination findings and review 
of historical records, the examining 
psychiatrist should provide a medical 
opinion, with full rationale, as to 
whether the veteran's service-connected 
psychiatric disorder alone (to the 
exclusion of non-service-connected 
disorders) renders him incapable of 
performing the mental acts required for 
employment.  In giving such opinion, the 
examining psychiatrist should 
specifically comment on the January 1999 
affidavit by Dr. Dickinson (a clinical 
psychologist).

Thereafter, the RO should review the claims.  If the claims 
are denied, the veteran and his representative should be 
issued a supplemental statement of the case, and given an 
opportunity to respond, before the case is returned to the 
Board.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






